UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 05-6034



ROBERT LEE TRENT,

                                            Petitioner - Appellant,

          versus


PATRICIA R. STANSBERRY, Warden,

                                              Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. Louise W. Flanagan, Chief
District Judge. (CA-04-753-5-FL)


Submitted:   May 19, 2005                     Decided:   May 24, 2005


Before LUTTIG, MOTZ, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Robert Lee Trent, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Robert Lee Trent seeks to appeal the district court’s

order denying relief in part on his petition filed pursuant to 28

U.S.C. § 2241 (2000) and dismissing without prejudice in part for

failure to exhaust administrative remedies.   We have reviewed the

record and find no reversible error.    Accordingly, we affirm for

the reasons stated by the district court. Trent v. Stansberry, No.

CA-04-753-5-FL (E.D.N.C. filed Dec. 6, 2004; entered Dec. 16,

2004).   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                           AFFIRMED